ADAMS, Circuit Judge
(specially concurring). This was an action to recover for mental anguish and suffering alleged to have been occasioned by ¡he failure of the telegraph company to transmit and deliver a message intrusted to it by the plaintiff. Apart from the statute (section 794-1, Kirby’s Dig.), no recovery could have been had for mere mental anguish and suffering. By the statute such recovery was authorized if it resulted from negligence “in receiving, transmitting or delivering” the message.
1. The evidence is uucontraclicted that the telegraph company for a consideration paid to it received and undertook to transmit and deliver a message to If. V. St. Clair, Terre Haute, Ind., and that it failed to deliver the same. That failure constituted a breach of its contract and was presumptive evidence of want of due care in the performance of its obligation which constituted negligence within the meaning of the Arkansas statute in question. Whether that presumption was overcome by the fact that there was no person in Terre Haute who spelled his name E. V. St. Clair, while there was one engaged in the undertaker’s business (with which alone the message was concerned) who spelled his name E. V. Sinclair, was an issue of fact determinable under the well-recognized rule requiring the telegraph company to exercise reasonable care to deliver a message as directed; whether the presumption was overcome by the existence of a strike depended upon the real but disputed terms of the contract made between the plaintiff and the telegraph company, as well as upon conflicting evidence on the issue whether the strike caused the failure to deliver the message or not; and whether the failure to deliver the message was excused for other reasons assigned by the telegraph company depended upon the facts of the case. In my opinion, therefore, the court cannot and ought not to hold as a matter of law that there was no proof of negligence on the part of the telegraph company. That issue was clearly for the jury.
2. Whether or not the plaintiff would have succeeded in seeing the body oí his sqn and securing its burial in the family lot if the message had been delivered also depended upon the facts of the case and ivas for the jury to decide. .Moreover, whether he would or would not have so succeeded is material only in the determination of the quantum of mental anguish and suffering which he endured. *70To have had the possibility of doing so thwarted by the fault of the telegraph company might have occasioned mental anguish and suffering even if the effort had proven ineffectual. The recoverable damages provided for by the statute reside in the domain of sentiment, and I do not think they can be figured out in dollars and cents, or that they'are subject to the rules condemnatory of conjecture, speculation, and contingency which govern the measure of damages for breaches of ordinary contracts ydiich the majority think are applicable to this case. In my opinion the character of the action and the intangible nature of the damages which are recoverable preclude the application of these rules.
The ‘Case was peculiarly one for the jury, first, to ascertain and find under appropriate instruction from all the facts and circumstances in evidence whether the telegraph company was negligent in the discharge of its duty to the plaintiff, and, if so, to award him such damages for mental anguish and suffering as they might conclude in view of all the facts and circumstances of the case he was entitled to have. The effort of the majority to demonstrate that there was neither negligence nor damages and, therefore, that there could be as a matter of law no recovery, is, in my opinion, an unwarrantable invasion of the province of the jury.
Notwithstanding the fact that I am unable to approve of the reasons assigned by the majority for reversing the judgment, I concur in that reversal, birt do so solely on the ground that the trial court refused to give certain instructions requested by defendant’s counsel definitely defining the degree of care required of the telegraph company in the matter of transmitting and delivering the message in question.
As abstract propositions of law, the requested instructions were concededly sound. Their refusal, however, was justified on the ground that the general charge stated the true rule. This, I think, is a mistake. The court told the jury that the presumption of negligence arising from the nondelivery of the message imposed the burden upon the telegraph company “to show to the satisfaction of the jury that it did everything that it possibly could for the purpose of transmitting and delivering the message.” I think there is no warrant for imposing that high degree of care upon the telegraph company. The true rule is that of ordinary care only; and, while the court in some part of its charge so stated, it undoubtedly left the jury, by portions of its charge like that just quoted, in a state of doubt as to the true rule on the subject. The charge as a whole, therefore, did not excus' the court from giving the correct exposition of the law as requested by defendant.